DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claimed invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/12/2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2020-0056352, filed on 05/12/2020 in Korea.

Information Disclosure Statement
The IDS filed on 01/21/2021 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 01/21/2021 is acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. [US 2016/0372701] in view of Heo et al. [US 2019/0377386].
Regarding claim 1, Kwon et al., disclose a cover window (figures 1-17) comprising: 
a glass substrate (310, figure 17);
a polymer film (330, figure 17) disposed on the glass substrate; 
an adhesive layer (320, figure 17) disposed between the glass substrate and the polymer film; 
a protective layer (322, figure 17) covering a side surface of the adhesive layer (a vertical side of the adhesive layer 320, figure 17), a side surface of the glass substrate (a top side of the glass substrate 310, figure 17); and
a light blocking portion (340, figure 17) disposed on at least one of the glass substrate and the polymer film.
Kwon et al., disclose the claimed invention except for the protective layer being covering additional side of the glass substrate.
Heo et al., disclose a cover window structure (300, figures 1-6) comprising a glass substrate (310, figures 1-6), wherein the glass substrate is covered by a protective layer (311, 313, 315 & 320, figures 1-6).
It would have been to one of ordinary skill in the art at the time the invention was made to use the protective layer to cover more additional side(s) of the glass substrate of Kwon et al., as suggested by Heo et al., for the purpose of providing an entire surfaces of the glass substrate of the cover window assembly.
Regarding claim 2, Kwon et al, in view of Heo et al., disclose wherein the adhesive layer (320, figure 17) entirely overlaps the glass substrate, and the adhesive layer has an area equal to or smaller than an area of the glass substrate in a plan view (figure 17).
Regarding claim 3, Kwon et al., in view of Heo et al., disclose wherein each of the adhesive layer and the glass substrate has a quadrangular shape in a plan view (figures 1-2 and 16-17), the adhesive layer has an area equal to or smaller than an area of the glass substrate in the plan view; and a difference in length between each side of the adhesive layer and each side of the glass substrate, which correspond to each other, is in a range equal to (figure 17) or greater than about 0.00 mm and equal to or smaller than about 1.00 mm.
Regarding claim 4, Kwon et al., in view of Heo et al., disclose wherein a side edge of the polymer film overlaps a side edge of the protective layer (figure 17).
Regarding claim 5, Kwon et al., in view of Heo et al., disclose wherein the glass substrate comprises the other surface (a top surface of the glass substrate 310, figure 17) spaced apart from the one surface (a bottom surface of the glass substrate 310, figure 17), and the adhesive layer (320, figure 17) is disposed adjacent to the other surface of the glass substrate.
Regarding claim 6, Kwon et al., in view of Heo et al., disclose wherein the glass substrate comprises the other surface (the bottom surface of the glass substrate 310, figure 17) spaced apart from the one surface (the top surface of the glass substrate 310, figure 17), and the light blocking portion (340, figure 17) is disposed on the one surface or the other surface of the glass substrate.
Regarding claim 7, Kwon et al., in view of Heo et al., disclose wherein the light blocking portion (340, figure 17) is disposed on one surface of the polymer film, which is disposed adjacent to the adhesive layer (figure 17).
Regarding claim 8, Kwon et al., in view of Heo et al., disclose wherein the polymer film (330, figure 17) and the protective layer (322, figure 17) are provided to be spaced apart from each other with the light blocking portion (340, figure 17) interposed therebetween.
Regarding claim 9, Kwon et al., in view of Heo et al., disclose wherein the glass substrate comprises the other surface (the top surface of the glass substrate 310, figure 17) spaced apart from the one surface (the bottom surface of the glass substrate 310, figure 17), and a step difference is defined by the side surface of the adhesive layer and the other surface of the glass substrate (figure 17).
Regarding claim 10, Kwon et al., in view of Heo et al., disclose wherein the protective layer comprises at least one of a silicone resin, an epoxy resin, a polyurethane resin, and a polyimide resin (paragraph 0174).
Regarding claim 11, Kwon et al., in view of Heo et al., disclose wherein the polymer film (330, figure 17) comprises at least one of polyimide, polyethylene terephthalate (paragraph 0079), polyurethane, and poly methyl methacrylate. 



Allowable Subject Matter
Claims 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  The claim 1 discloses the combination features of “a display panel comprising at least one folding area; a cover window disposed on the display panel, the cover window comprises a protective layer covering a side surface of an adhesive layer which is adhesive between a glass substrate and a polymer film, a side surface of the glass substrate, and one surface of the glass substrate.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 13-16 depend on the allowed claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Joo et al. [US 2019/0181389] disclose display device and method of reworking the display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
09/08/2022